Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is made and effective the 21st day of
September 2006 (“Settlement Date”), by and among the Parties:

Micrel, Incorporated, with offices at 2180 Fortune Drive, San Jose, California
95131 (“Micrel”),

Monolithic Power Systems, Inc., with offices at 983 University Avenue,
Building A, Los Gatos, California 95032 (“MPS”),

Michael R. Hsing (“Hsing”), and

James C. Moyer (“Moyer”) (Micrel, MPS, Hsing and Moyer are collectively referred
to as the “Parties”, and each separately as a “Party”, and MPS, Hsing, and Moyer
are collectively referred to as “Defendants”).

WHEREAS, Micrel is the assignee and owner of all rights, title and interest in
and to United States Patent Nos. 5,517,046 (the “‘046 Patent”) and 5,556,796
(the “‘796 Patent”) (collectively the “Patents-in-Suit”);

WHEREAS, the Parties have been parties to a patent infringement lawsuit filed in
the United States District Court, Northern District of California, San Francisco
Division, styled Micrel, Incorporated v. Monolithic Power Systems, Inc., et. al.
Case No. 04-4770 JSW (JCS) (the “Litigation”);

WHEREAS, the Litigation also includes allegations against Defendants for
misappropriation of trade secrets, common law misappropriation, breach of
confidentiality agreement, and statutory unfair competition involving
confidential/proprietary Micrel information (collectively referred to as the
“Trade Secret Claims”);

WHEREAS, Defendants have filed an answer alleging that the Patents-in-Suit are
invalid and/or not infringed, and denying Micrel’s Trade Secret Claims;

WHEREAS, Defendants have maintained that MPS does not utilize the
Patents-in-Suit in any product manufactured by or for MPS;

WHEREAS, on December 9, 2005, Micrel’s misappropriation of trade secrets and
common law misappropriation claims were dismissed by the Court without leave to
amend; and

WHEREAS, the Parties desire to avoid the time and expense of litigation, to
compromise the disputed claims, and to fully and finally resolve and settle the
Litigation through the exchange of mutual releases, and other valuable and
adequate considerations as set forth in this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of mutual promises and obligations recited
herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 An “Affiliate” of a Party means any other Person that directly or indirectly
controls, is controlled by, or is under common control with such Party, but
provided, however, that any Person shall be deemed to be an Affiliate for the
purposes of this Agreement only for so long as such control exists. For purposes
of this definition, “control,” as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that
beneficial ownership of 50% or more of the Voting Stock of a Person will be
deemed to be control.

1.2 “Claims” shall mean any and all claims, counterclaims, demands, actions and
causes of action, and any related damages, liabilities, losses, payments,
obligations, costs and expenses (including, without limitation, attorneys’ fees
and costs), of any kind or nature, fixed or contingent, direct or indirect, in
law or equity, several or otherwise, known or unknown, suspected or unsuspected.

1.3 “Confidential/Proprietary Information” shall mean any and all information
that Micrel considers to be confidential and/or proprietary to Micrel existing
as of the Settlement Date, including but not limited to the confidential and/or
proprietary information that is the subject of the Litigation.

1.4 “Micrel Patents” shall mean the Patents-in-Suit as well as their related
provisionals, continuations, continuations-in-part, divisionals, or reissues or
re-examinations thereof, and all foreign patents and foreign patent applications
counterpart thereto.

1.5 “Person” shall mean an individual, trust, corporation, partnership, joint
venture, limited liability, association, unincorporated organization or other
legal or governmental entity.

1.6 “Voting Stock” of any specified Person as of any date means the capital
stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person.

ARTICLE 2

SETTLEMENT AND RELEASE

2.1 The Parties agree to dismiss with prejudice the Litigation.

2.1.1 Each Party shall pay its own attorney fees, expenses, expert fees, and
costs incurred as a result of the Litigation and settlement thereof.

2.1.2 No later than three (3) business days after the Settlement Date, the
Parties shall execute and file a stipulation and order in the form set forth in
Exhibit A dismissing with prejudice all Claims, affirmative defenses, and any
counterclaims in the Litigation.

2.1.3 The Parties shall proceed promptly with any and all additional procedures
needed or necessary to dismiss with prejudice the Litigation.



--------------------------------------------------------------------------------

2.1.4 Micrel represents and warrants that it has the right, power and authority
to cause its counsel to take any and all actions necessary in order to dismiss
the Litigation with prejudice, grant all of the releases and licenses to
Defendants as set forth herein and otherwise comply with all Micrel’s
obligations under this Agreement.

2.1.5 MPS represents and warrants that it has the right, power and authority to
cause its counsel to take any and all actions necessary in order to dismiss the
Litigation with prejudice and otherwise comply with all its obligations under
this Agreement.

2.1.6 Hsing represents and warrants that he has the right, power and authority
to cause his counsel to take any and all actions necessary in order to dismiss
the Litigation with prejudice and otherwise comply with all his obligations
under this Agreement.

2.1.7 Moyer represents and warrants that he has the right, power and authority
to cause his counsel to take any and all actions necessary in order to dismiss
the Litigation with prejudice and otherwise comply with all his obligations
under this Agreement.

2.2 Micrel releases Defendants and MPS’s Affiliates from any and all Claims (and
liability) for any alleged past infringement of the Micrel Patents. Micrel
releases any and all Claims (and liability) for past infringement of the Micrel
Patents against Defendants and MPS’s Affiliates or any of their respective
direct or indirect customers, end users, agents, employees, officers, directors,
licensees, suppliers or distributors for use, manufacture, having manufactured,
importation, offer for sale, sale or other distribution of any products,
processes, or services that were sold, used, licensed, or otherwise transferred
prior to the Settlement Date of this Agreement by, to, for, or on behalf of
Defendants, its or their customers, end users, agents, employees, officers,
directors, licensees, suppliers or distributors.

2.3 Micrel releases Defendants and MPS’s Affiliates from any and all Claims (and
liability) for any alleged Trade Secret Claims or similar Claims based on any
Confidential/Proprietary Information. Micrel will not assert and releases any
Claims for alleged Trade Secret Claims or similar Claims based on any
Confidential/Proprietary Information against Defendants and MPS’s Affiliates or
any of their respective direct or indirect customers, end users, agents,
employees, officers, directors, licensees, suppliers or distributors for use,
manufacture, having manufactured, importation, offer for sale, sale or other
distribution of any products, processes, or services that were sold, used,
licensed, or otherwise transferred prior to the Settlement Date of this
Agreement by, to, for, or on behalf of Defendants, its or their customers, end
users, agents, employees, officers, directors, licensees, suppliers or
distributors. Micrel will not assert and releases any Claim that it owns, in
whole or in part, or has obtained any rights as of the Settlement Date to any
patents or patent applications assigned to MPS.

2.4 Micrel and Defendants irrevocably and perpetually release and waive
worldwide any and all Claims pled in the Litigation and any and all Claims that
are compulsory thereto against each other or their respective directors,
officers, employees or agents. Each party expressly waives any rights or
benefits available to it in any capacity under the provisions of Section 1542 of
the California Civil Code and of any similar statute, law, regulation, principle
of judicial interpretation or other rule (of California or any other
jurisdiction) which provides:



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

ARTICLE 3

NON-EXCLUSIVE LICENSE AND COVENANT NOT TO SUE

3.1 Micrel hereby grants MPS and MPS’s Affiliates a non-exclusive, world-wide,
perpetual, irrevocable, non-restricted, fully paid license under the Micrel
Patents to make, have made, use, import, distribute, license, sell, and offer to
sell any and all products, processes, and services and to otherwise practice the
inventions claimed in the Micrel Patents in any and every manner.

3.2 Micrel covenants not to sue MPS’s and MPS’s Affiliates’ direct or indirect
customers, end users, agents, contractors, employees, officers, directors,
licensees, suppliers or distributors anywhere in the world for infringement of
the Micrel Patents where the alleged infringement is based on the customers’,
end users’, agents’, contractors’, employees’, officers’, directors’,
licensees’, suppliers’ or distributors’ making, using, licensing, selling,
offering for sale, importing or exporting products, processes, or services
obtained from or provided by MPS or MPS’s Affiliates.

ARTICLE 4

NON-SOLICITATION OF EMPLOYEES

4.1 Defendants agree that they will not directly or indirectly solicit for hire
any employee of Micrel or any of its subsidiaries for a period of one year
subsequent to the execution of this Agreement; provided, however, that the
foregoing provision will not prevent Defendants from hiring any employee of
Micrel who contacts MPS at his or her own initiative without any direct or
indirect solicitation by Defendants. A general solicitation for employment not
targeted at a specific employee is not considered to be a direct or indirect
solicit for hire. If Micrel becomes aware of a solicitation that it believes is
improper under this section, Micrel will notify MPS and MPS shall have 30 days
to cure any improper solicitation.

ARTICLE 5

CONSIDERATION

5.1 In consideration of the settlement of the Litigation under this Agreement,
MPS will make a payment to Micrel in the amount of three million dollars (US$
3,000,000.00) according to the following payment schedule:

 

Payment Date

   Payment Amount Seven (7) business days after Settlement Date    $1,000,000.00
January 26, 2007    $1,000,000.00 January 25, 2008    $1,000,000.00



--------------------------------------------------------------------------------

5.2 The payments set forth under Article 5.1 shall be the sole and exclusive
payment obligations of Defendants in connection with this Agreement and shall be
Micrel’s sole remuneration hereunder. The payments shall be made by wire
transfer to the following account:

Bank of the West

180 Montgomery Street

San Francisco, CA 94104

Account No.: 184004885

Swift Code: BWSTUS66

ABA Routing No. 121100782

ARTICLE 6

CONFIDENTIALITY

6.1 The Parties shall keep the terms and conditions of this Agreement
confidential, except:

(a) MPS and Micrel may issue a joint press release, the content of which is set
forth in Exhibit B attached hereto.

(b) with the prior written consent of the other party;

(c) to any governmental body having jurisdiction and specifically requiring such
disclosure;

(d) in response to a valid subpoena or as otherwise may be required by law;

(e) for purposes of disclosure in connection with the Securities and Exchange
Act of 1934, as amended, and any other reports filed with the Securities and
Exchange Commission; or

(f) to a party’s accountants or legal counsel, subject to guarantees of
confidentiality and/or privilege;

provided, however, that prior to any such disclosure pursuant to paragraphs (c),
(d), or (e) hereof, the party seeking disclosure shall take all reasonable
actions in an effort to minimize the nature and extent of such disclosure.

ARTICLE 7

VENUE AND GOVERNING LAW

7.1 This Agreement is to be construed in accordance with and governed by the
laws of the State of California without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
laws of the State of California to the rights and obligations of the Parties.
The Parties agree that any action arising out of or otherwise relating to this
Agreement, including, without limitation, any action relating to the breach,
interpretation or



--------------------------------------------------------------------------------

enforceability of this Agreement, shall be brought in the United States District
Court for the Northern District of California or, if such court lacks
jurisdiction, the courts of the State of California for the County of Santa
Clara. Each party hereby consents to the personal jurisdiction of, and waives
any objection to venue in, such court.

ARTICLE 8

RETURN OF DOCUMENTS

8.1 Not later than sixty (60) days after the Settlement Date, all copies of
documents containing confidential or proprietary information of a Party produced
in the Litigation by such Party to the other Party or otherwise obtained in the
course of the litigation shall be destroyed or returned to counsel for the
producing Party, with the exception of an archival copy of pleadings,
correspondence, work product, interrogatory responses, depositions, deposition
exhibits, court exhibits and other documents which may be retained by outside
counsel for each Party, subject, however, to compliance with any protective
orders. Each Party and its outside counsel shall certify compliance with the
obligations of this Article 8.1.

ARTICLE 9

MISCELLANEOUS

9.1 MPS and Micrel each represents and warrants to the other that it is duly
existing; that it has the full power and authority to enter into this Settlement
Agreement; that it has not previously assigned to any person any Claim or
prospective Claim against the other Parties; that this Agreement does not and
will not interfere with any other agreement to which it or any of its Affiliates
is a party and that it and its Affiliates will not enter into any agreement the
execution and/or performance of which would violate or interfere with this
Agreement.

9.2 As of the Settlement Date, Micrel represents and warrants that (i) it owns
the Micrel Patents and the Confidential/Proprietary Information free of any
security interests, liens, or encumbrances; (ii) has the full right, power, and
authority to grant releases and licenses with respect to such Micrel Patents and
Confidential/Proprietary Information in the full scopes set forth herein;
(iii) no payment of consideration to any third party is required for the
releases and license granted with respect to the Micrel Patents and
Confidential/Proprietary Information; (iv) Micrel has no parent or subsidiary
who owns or controls any Micrel Patents or Confidential/Proprietary Information;
and (v) Micrel has not entered into any agreement or arrangement under which it
assigns or otherwise transfers the Micrel Patents or Confidential/Proprietary
Information into a holding company or other person for enforcement of such
Micrel Patents or Confidential/Proprietary Information.

9.3 Micrel shall not assign, grant, sell or otherwise transfer any right under
the Micrel Patents or Confidential/Proprietary Information which are subject to
Defendants’ rights pursuant to this Agreement unless such assignment, grant,
sale or other transfer is made subject to the terms and conditions of this
Agreement. Except as provided in the licenses and covenants granted in this
Agreement, MPS shall not assign, grant, sell or otherwise transfer any right
under the Micrel Patents which are subject to MPS’ rights pursuant to this
Agreement except with written consent from Micrel, which shall not be
unreasonably withheld.



--------------------------------------------------------------------------------

9.4 If one or more of the provisions of this Agreement is ruled wholly or partly
invalid or unenforceable by the court, arbitrator or other government body of
competent jurisdiction, then the validity and enforceability of all of the other
provisions of this Agreement will be unaffected; and the provisions held wholly
or partly invalid or unenforceable will be deemed amended, and the court,
arbitrator or other government body shall reform the offending provision or
provisions to the minimum extent necessary to render such provision or
provisions valid and enforceable and, as so reformed, this Agreement shall be
fully enforced.

9.5 Micrel and Defendants each represent that it has had the opportunity to be
represented by counsel of its own choice in negotiating this Agreement. This
Agreement shall therefore be deemed to have been negotiated and prepared at the
joint request, direction and instruction of Micrel and Defendants, at arms
length, with the advice and participation of counsel, and will be interpreted in
accordance with its terms without favor to either Micrel or Defendants.

9.6 Each Party agrees that neither this Settlement Agreement nor any act under
it constitutes or shall be construed to constitute an admission of liability or
fault of any kind by the other Party, which liability or fault of the other
Party expressly denies. Furthermore, each Party maintains the positions it
asserted in the Litigation. Each Party agrees that it will not seek to admit
into evidence or otherwise use this Agreement in any way, except specifically to
enforce the terms and conditions of this Agreement.

9.7 This Agreement may be signed in counterparts and shall be effective only
when signed by Micrel and Defendants.

9.8 Any notice, request, or other communication required or permitted to be
given hereunder shall be in writing and shall be effective (a) upon hand
delivery, by telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than a business day during normal business hours where such notice is to
be received), or (b) on the second business day following the date of mailing by
express courier service, full prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

To Micrel:   

Micrel, Incorporated

1849 Fortune Drive

San Jose, California 95131

Attn: Vince Tortolano, General Counsel

  

with a mandatory copy to:

 

O’Melveny & Myers LLP

275 Battery Street

San Francisco, California 94111

Attention: Mark E. Miller, Esq.

To Defendants:   

Monolithic Power Systems, Inc.

983 University Avenue

Building A

Los Gatos, California 95032

ATTN: CEO

Fax: (408) 357-6601

Attn: Saria Tseng

  

with a mandatory copy to:

 

Cooley Godward LLP

3000 El Camino Real

Five Palo Alto Square

Palo Alto, CA 94306

Attention: Thomas J. Friel, Jr.



--------------------------------------------------------------------------------

Either party may change its address by the notice given to the other party in
the manner set forth.

9.9 The Parties agree that except as expressly recited herein, no other rights,
licenses, permissions, or the like (express or implied) are granted herein.

9.10 MPS’s and MPS’s Affiliates’ direct and indirect customers, end users,
agents, contractors, employees, officers, directors, licensees, suppliers or
distributors are intended third party beneficiaries of the releases, licenses,
and covenants granted (explicitly or by operation of law) to such third parties
in Sections 2.2, 2.3, 3.1, and 3.2 of this Agreement for purposes of defending
any Claim against such third parties relating to the releases, licenses, and
covenants granted in Sections 2.2, 2.3, 3.1, and 3.2 of this Agreement.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the Settlement Date.

 

Date: September 21, 2006   Micrel, Incorporated   By:  

/s/ Raymond Zinn

  Title:   Chief Executive Officer Date: September 21, 2006   Monolithic Power
Systems, Inc.   By:  

/s/ Michael Hsing

  Title:   President and Chief Executive Officer Date: September 21, 2006  
Michael R. Hsing   By:  

/s/ Michael R. Hsing

Date: September 21, 2006   James C. Moyer   By:  

/s/ James C. Moyer



--------------------------------------------------------------------------------

EXHIBIT “A”

Stipulation and [Proposed]

Order of Dismissal

STIPULATION OF DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(ii)

Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, Plaintiff
Micrel, Incorporated and Defendants Monolithic Power Systems, Inc., Michael R.
Hsing, and James C. Moyer, through the signature of their counsel, stipulate
herein to dismiss this action with prejudice, including all claims,
counterclaims, and affirmative defenses. Each party agrees to bear
responsibility for the attorney’s fees and costs that it has accrued in relation
to the claims in this action.



--------------------------------------------------------------------------------

EXHIBIT “B”

Joint Press Release

LOGO [g50067img001.jpg]

LOGO [g50067img002.jpg]

 

FOR IMMEDIATE RELEASE

Micrel Incorporated and Monolithic Power Systems, Inc. Settle Patent

and Trade Secret Litigation

San Jose, Calif., and Los Gatos, CA, September 21, 2006 — Micrel Inc.,
(Nasdaq:MCRL), an industry leader in analog, high bandwidth communications and
Ethernet IC solutions, and Monolithic Power Systems, Inc. (“MPS”) (Nasdaq:
MPWR), an industry leader in analog Power Management, announced today that they
have reached a settlement of the patent infringement and trade secret
misappropriation lawsuit brought by Micrel in the United States District Court
for the Northern District of California. The patents and alleged trade secrets
were related to semiconductor manufacturing processes and semiconductor design
elements.

In the settlement, Micrel licensed U.S. Patent Nos. 5,517,046 and 5,556,796 to
MPS. The companies agreed to dismiss all claims and counterclaims in the
litigation with prejudice. Micrel also agreed to release MPS and its chief
executive officer Michael Hsing and its chief design engineer Jim Moyer from all
claims for any alleged trade secret claims based on any confidential
information. In connection with the settlement, MPS agreed to pay $3,000,000 to
Micrel.

About Micrel, Inc.

Micrel Inc., is a leading global manufacturer of IC solutions for the worldwide
analog, Ethernet and high bandwidth markets. The Company’s products include
advanced mixed-signal, analog and power semiconductors; high performance
communication, clock management, Ethernet switch and physical layer transceiver
ICs. Company customers include leading manufacturers of enterprise, consumer,
industrial, mobile,



--------------------------------------------------------------------------------

telecommunications, automotive, and computer products. Corporation headquarters
and state-of-the-art wafer fabrication facilities are located in San Jose, CA
with regional sales and support offices and advanced technology design centers
situated throughout the Americas, Europe and Asia. In addition, the Company
maintains an extensive network of distributors and reps worldwide. Web:
http://www.micrel.com.

About Monolithic Power Systems, Inc.

Monolithic Power Systems, Inc. (MPS) develops and markets proprietary, advanced
analog and mixed-signal semiconductors. The company combines advanced process
technology with its highly experienced analog designers to produce
high-performance power management integrated circuits (ICs) for DC to DC
converters, LED drivers, Cold Cathode Fluorescent Lamp (CCFL) backlight
controllers, Class D audio amplifiers, and Linear ICs. MPS products are used
extensively in computing and network communications products, LCD monitors and
TVs, and a wide variety of consumer and portable electronics products. MPS
partners with world-class manufacturing organizations to deliver top quality,
ultra-compact, high-performance solutions through the most productive,
cost-efficient channels. Founded in 1997 and headquartered in Los Gatos,
California, the company has expanded its global presence with sales offices in
Taiwan, China, Korea, Japan, and Europe, which operate under MPS International,
Ltd. Web: http://www.monolithicpower.com.

# # #

Micrel, and the Micrel logo are among the registered trademarks of Micrel, Inc.
in the U.S. and certain other countries.

Monolithic Power Systems, MPS and the MPS logo are among the registered
trademarks of Monolithic Power Systems, Inc. in the U.S. and certain other
countries.